CRAWFORD, Judge
(concurring in the result):
The issue of whether to order a post-trial hearing requires a delicate balancing of interests. On the one hand, a court must consider the interests in procedural regularity and the finality of judgments. Against these, a court must also weigh the interest in ensuring that defendants are afforded their constitutional rights. A post-trial hearing should be required where (1) a substantial issue is revealed through affidavits; (2) the issue could not have been discovered through the exercise of due diligence; and (3) failure to conduct the hearing would undermine the court’s confidence in the determination of guilt or the sentence.
There are a number of exceptions to requiring a post-trial hearing.* One of the *252exceptions, applied by the majority, is the harmless-error doctrine. Cf. United States v. Simpson, 436 F.2d 162, 164-66 (D.C.Cir. 1970). I agree with its application in this case.

 See, e.g., United States v. Morrison, 98 F.3d 619, 625-26 (D.C.Cir.l996)(holding facts that are inherently incredible or speculative do not warrant post-trial hearing and appellant was not prejudiced by attorney's conduct); United States v. McGill, 11 F.3d 223, 226 (1st Cir.l993)(holding appellant made "no serious challenge” to facts); United States v. Butt, 731 F.2d 75, 77 (1st Cir.l984)(denying post-trial hearing because sworn testimony on "record conclusively contra-diets” defendant’s allegations); and United States v. Parman, 461 F.2d 1203, 1205 (D.C.Cir.l971)(holding allegations by appellant clearly inconsistent with record of trial). See also Machibroda v. United States, 368 U.S. 487, 494-95, 82 S.Ct. 510, 513-14, 7 L.Ed.2d 473 (1962)(stating that "[tjhe factual allegations contained in the petitioner’s motion and affidavit, and put in issue by the affidavit filed with the Government’s response, related primarily to pur*252ported occurrences outside the courtroom and upon which the record could, therefore, cast no real light.”),